Filed with the Securities and Exchange Commission on July 18, 2011 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 412 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.408 on FormN-1A filed on June 28, 2011.This PEANo.412 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.408 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 412 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Glendora and State of California, on July 18, 2011. Professionally Managed Portfolios By: Eric W. Falkeis* Eric W. Falkeis President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 412 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Steven J. Paggioli* Trustee July 18, 2011 Steven J. Paggioli Dorothy A. Berry* Trustee July 18, 2011 Dorothy A. Berry Wallace L. Cook* Trustee July 18, 2011 Wallace L. Cook Carl A. Froebel* Trustee July 18, 2011 Carl A. Froebel Eric W. Falkeis* President July 18, 2011 Eric W. Falkeis Patrick J. Rudnick* Treasurer and Principal July 18, 2011 Patrick J. Rudnick Financial and Accounting Officer *By: /s/Elaine E. Richards July 18, 2011 Elaine E. Richards, Attorney-In Fact pursuantto Power of Attorney INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
